Brady, J.
The judgment appealed from must be sustained, if for no other reason than that there is a defect of parties. Assuming that the facts stated are sufficient to entitle the plaintiff to relief in a court of equity, they are so-connected by allegations affecting the suggested relief as to Moses It. Crow and Edward P. Browning that the presence of those persons as parties to the action is indispensably necessary. It should be observed here that the complaint is inartifieially drawn; quite so. This suggestion is made that the plaintiff, if this action be continued, may remodel that pleading so as to present succinctly and distinctly the facts which are infelicitously arrayed in the present complaint. This is more particularly necessary for the reason that the contents of the complaint foreshadow a conspiracy between Wilkin and Corwin, which doubtless could be made substantial by proper averments. The judgment should be modified so as to allow the complaint to be amended within 10 days on payment of the costs of the demurrer and of this appeaL
All concur.